DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 30 – 36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 30, 2021.

Claim Interpretation
Repeating from previous Office Actions, the Examiner notes that the instant specification does not expressly recite reference temperatures and conditions for the properties of the structuring liquid and spreading liquid (e.g. vapor pressure, which depends on temperature).  The instant specification does recite working examples however that do not recite special equipment, pressures or temperatures during the step of forming the crystal growth inks, which suggest that the claimed subject matter should be apprised at ambient conditions (room temperature, atmospheric pressure). The Examiner therefore interprets the property requirements of the claimed elements at ambient conditions.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of the prior-filed application, Application No. 62/449882, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application does not recite a crystal growth ink, which includes a metal ionic precursor and a mixture of a spreading liquid having a surface tension between 10 and 40 millnewton per meter and a structuring liquid having a dynamic viscosity between 10 to 1000 centipoise and a vapor pressure between 0 to 100 pascals.  While the prior-filed application does disclose examples with specific metal ionic precursors, specific compounds which may correspond to structuring, spreading and stabilizing liquids, the examples do not provide sufficient support for the broader scope of the instant claims, thus not providing a disclosure that is sufficient to comply with the requirements of 35 U.S.C. 112(a). Accordingly, for the purposes of examination, the effective filing date of the instant claims is January 24, 2018.


Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.


Claim Rejections - 35 USC § 103
The rejections of the claims under 35 USC § 103 in the previous Office Action are withdrawn due to Applicant amendment.

Claim 1 – 3, 6 – 10, 12 – 14, 16 – 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. US 7,258,899 B1 (hereafter “Sharma”) in view of Zurcher et al. US 2009/0004370 A1 (hereafter “Zurcher”).
Regarding claims 1, 2, 3, 6, 12, 14, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 27; Sharma is directed to a method of depositing metals onto substrate surfaces (Abstract).  Sharma discloses a step of creating a precursor solution [crystal growth ink] comprising an organometallic precursor [metal ionic precursor] and solvents such as ethanol and isopropanol [spreading liquids having surface tension between 10 and 40 mN/m1; meeting claim 14] (col 5 lines 20 – 40, col 15 line 48 – 61; Claim 1); applying the precursor solution onto a substrate by methods such as paddle coating, dip coating, spraying (including inkjet), impregnation, brushing and the like (col 3 lines 55 – 65; col 6 lines 35 – 53); and exposing the coated substrate to a plasma treatment at pressures between 5 to 500 mtorr [0.6666118 Pa to 66.66Pa; vacuum conditions meeting claim 20] using gases such as argon or hydrogen [meeting claim 25], at a power of 1 – 500 watts, treatment time of 15 seconds to 30 minutes at an exciting frequency at 13.56 MHz [meeting claim 22; overall meeting claim 21] to convert the precursor to a metallic coating by reduction of the metallic precursor with specific selection of plasma conditions [predefined exposure parameters] (col 3 lines 10 – 35, col 6 lines 5 – 20; Claim 15). The resultant metal structure is crystalline (col 3 lines 5 – 10).  The substrates may be inter alia fibers, aerogels, cloths [fabric] and tubular members [collectively 3-D substrates, meeting claim 24] (col 4 lines 54 – 63). Sharma discloses that the composition may comprise other useful solvents such as e.g. water, dimethylforamide (DMF) and toluene (col 16 lines 48 – 61). Finally Sharma discloses embodiments where more than one solvent is used in formulating an ink composition, e.g. ethanol and toluene (col 8 lines 10 – 40, col 9 lines 25 – 35).  
While Sharma does not expressly teach that the composition may additionally comprise a structuring liquid, Sharma does expressly teach that the selection of solvents may be determined by those skilled the art based on the optimization of precursor solubility (col 15 lines 45 – 61) as well as to determine the rates of evaporation of solvents [inherently related to vapor pressure], which is critical (col 5 lines 58 – 61); Sharma also does expressly teach using multiple solvents with a precursor (col 12 lines 5 – 18; col 16 lines 5 – 12; col 18 lines 63 – 66) and that the solution as a whole is utilized to wet [spreading] the surface of a substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharma by including alongside e.g ethanol and/or isopropanol additional solvents [structuring liquids and/or stabilizing liquids], as taught by Sharma, as a matter of routine optimization to optimize precursor solubility and overall wetting of a given substrate. Furthermore, "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Sharma does not disclose that the structuring liquid is a substance that has a dynamic viscosity between 10 – 1000 centipoise and a vapor pressure between 0 – 100 pascals. 
Zurcher is directed to inter alia methods of coating or printing thin films from metal ink precursors disclosed (Abstract).  Zurcher discloses that their ink precursors may comprise a metal complex or metal salt [corresponding to metal ionic precursors] and, in one embodiment, one or more organic solvents (e.g. ethylene glycol: dynamic viscosity of 19.83cP and vapor pressure of 67 Pa at 20°C2; and propylene glycol: dynamic viscosity of 56.0 cP and vapor pressure of less than 13.3322 Pa3; [0030]) and/or water; and in another embodiment a mixture of a high volatility solvent and a low volatility solvent ([0029] – [0033]).  Zurcher identifies alcohols such as e.g. ethanol and isopropanol as high volatility solvents, characterized as liquids with vapor pressures above 1 torr (133.32 Pa) at 25°C ([0034]). The high volatility solvent is one that controls the spread ability of the ink formulation. Zurcher also identifies ether alcohols such as dipropylene glycol butyl ether, alkanoic acids such as dimethylformamide, and sulfoxides such as dimethyl sulfoxide as low voltality solvents, characterized as liquids with vapor pressures below e.g. 1 torr ([0033]). The low volatility solvent is used to provide a degree of stability [thus indicating also stabilizing liquids, reading on claim 17] and to control the viscosity and surface tension of the overall ink formulation.  Zurcher’s disclosed ink composition may be formulated for coating methods such as inkjetting, spray-coating, and dip-coating ([0048]). Finally, Zurcher discloses that the solvent system as a whole is tailored to obtain suitable properties of viscosity, boiling point, evaporation rate and surface tension to facilitate given coating and/or printing processes, such as in the range of 2 to 15 cP ([0029], [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ink composition used in the method of Sharma (either specific embodiments such as compositions using ethanol with toluene or more generally the overall solvents of a composition) with solvents with low volatility [reading upon structuring liquids], including specific solvents with low volatility such as ethylene glycol or propylene glycol that inherently have the claimed properties, because Zurcher teaches that the selection of solvents to include into an ink composition affects multiple characteristics of the overall ink (viscosity, surface tension, boiling point)  that are critical for facilitating a given known coating process such as spraying, hot-dipping and inkjet printing. Furthermore, the selection of a known material (solvent/structuring liquid with the claimed dynamic viscosity and vapor pressure) based on its suitability for its intended use supports a case of prima facie obviousness. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ink composition used in the method of Sharma in view of Zurcher to have the claimed amounts of solvents [structuring liquid, spreading liquids, meeting claim 16; stabilizing liquid, meeting claim 18; and additional solvents that may be construed as additives, meeting claim 23] as a matter of routine experimentation to obtain desired ink characteristics such as viscosity and overall surface tension as taught by Zurcher.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.
Regarding claims 7 – 10, Sharma discloses that the precursor may be, for example, (trimethyl) methlylcyclopentadienyl platinum (col 12 lines 65 – 67, col 7 lines 20 – 40).
Regarding claim 13, Sharma discloses various examples of precursor solution with e.g. 1%, 1.2%, 2%, 5% weight per volume (w/v)  organometallic precursor with solvents such as ethanol (1, 1.2, 2, 5 grams of weight of organometallic precursor; 100mL ethanol is 78.93 grams at 20°C4),  (Example 1, 10, 11, 15). Sharma therefore discloses specific teachings of the amount of organometallic precursor [metal ionic precursor] above 0.01% by weight of the solution.  
While Sharma discloses specific examples of the amount of ethanol solvent being above 20% by weight of the crystal growth ink, Sharma does not expressly teach that the structuring liquid comprises above 20% by weight of the crystal growth ink. 
	Zurcher discloses as well that either of the high volatility solvent (e.g. ethanol) or the low volatility solvent (e.g. ethylene glycol, structuring liquid) may be present from an amount from 10 to 90% by weight of the overall formulation ([0032]).
In view of combination of Sharma in view of Zurcher, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 26, Sharma does not expressly teach the thickness of the applied precursor solution/applied crystal growth ink.
However, Sharma does disclose that the resultant metallic coatings may have thicknesses that are nanometer thick and that multiple coating applications can lead to films with thicker cross-sections (col 6 line 60 – 67, col 8 lines 45 – 55). Finally, in examples, Sharma recites that a drop of a solution of trimethyl phosphone (hexafluoroacetyl acetonate) silver (I) was deposited onto a Celgard-2400 film and dried to form a coating.  
As Sharma discloses that there is a goal to produce nanometer thickness coatings, there exists an implicit teaching to apply the necessary amount of precursor solution onto a given substrate to create a desired thickness of resultant metal coating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharma in view of Zurcher by applying crystal growth ink onto a substrate until the applied crystal growth ink reaches up to 2 millimeters as a matter of routine experimentation in order to produce a resultant metal film with a desired thickness.  Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.

Claims 4 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of Zurcher as applied to claims 1 – 3, 6 – 10, 12 – 27 above, and further in view of Kowalski et al. WO 2006/076611A2 (hereafter “Kowalski”).
Regarding claim 4, while Sharma does disclose that their method is useful for allowing control over the crystalline structure of a resultant metal film (col 3 lines 5 – 10), Sharma does not expressly teach that the crystalline structure is among the claimed species.
Kowalski is directed to a process for the production of metal nanoparticles, especially for forming nanoparticles in a liquid vehicle for inkjetting processes (Abstract; [0012]).  Kowalski discloses that the nanoparticles are formed from a reaction between a silver compound, a polyol such as ethylene glycol and polyvinylpyrrolidone ([0020], [0024] – [0025], [0028], [0032]). The ethylene glycol acts as a reducing agent ([0031]) and the polyvinlypyrolidone acts to prevent agglomeration of the formed nanoparticles ([0032]). The resultant nanoparticles can be used to form electrical features with substantial electrical conductivity ([0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Sharma in view of Zurcher by incorporating/substituting components to induce the creation of a spread of nanoparticles/nanocrystals or clusters because Kowalski teaches that the use of nanoparticles can lead to conductive features with enhanced electrical conductivity.
Regarding claim 28, Sharma in view of Zurcher and Kowalski teaches the claimed invention above but fails to teach that the electrical conductivity of the crystalline metal layer is 5% higher than (any) bulk metal conductivity. It is reasonable to presume that the claimed conductivity is inherent to Sharma in view of Kowalski. Support for said presumption is found in the use of like materials and like processes (the prior art combination results in a series of nanocrystal clusters and can be applied onto fabrics as taught by Sharma, which compares to the results reported in paragraph [0043] as well as silver nanocrystals being catalytic to at least the conversion of oxygen to hydroxide [0042]) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Sharma in view of Zurcher and Kowalsi product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Response to Arguments
Applicant’s arguments, filed October 13, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are mostly persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zurcher.

Applicant's arguments filed on October 13, 2021 have been fully considered but they are not fully persuasive.

Applicant’s remaining principal arguments are: 
a.) Sharma does not disclose that the crystal growth ink includes specifically a mixture of a spreading liquid and a structuring liquid.  Disclosing a number of solvents is not the same as teaching a specific combination of a spreading liquid and a structuring liquid. Therefore, it would not have been obvious for a person skilled in the art to modify the method of Sharma to include any additional liquid, because Sharma is silent as to the use of any additional liquid and primarily is concerned about the compatibility of solvents with substrates. Without a specific teaching that the ink composition contains two types of liquid (i.e., spreading and structuring), Sharma does not provide a finite number of solutions to support a conclusion of obviousness.

In response to the applicant's arguments, please consider the following comments.
a.)  As a preliminary matter, during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  
With regards to Sharma, the plain meaning of a “spreading liquid” is a liquid that enables spreading across a surface, and a structuring liquid is one that enables structuring. Both terms are encompass a very broad category of liquids because the terms only require liquids that are capable, not necessarily required to be used exactly, of performing the spreading/structuring function in the context of the steps of the method. Based on the specification, examples of such liquids for spreading include alcohol, toluene, dioxane, sulfoxides, formamides, ethylamines, glycol ethers, acetonitrile and their derivatives.  Examples of structuring liquid include cyclic alcohols, sulfoxides, formamides, ethylamines, dials, glycols, glycol ethers, glycerol, propylene carbonate, and their derivatives (instant specification [0030], [0033]). The terms therefore can include liquids that are capable of performing multiple functions.  Contrary to Applicant’s arguments, Sharma does provide examples and situations where multiple solvents are utilized, as explained above. Furthermore, Sharma as a whole does disclose a desire for having a solution, including a solvent system, that would wet substrates, optimizes precursor solubility and has desired evaporation rates (see especially Abstract; col 5 lines 55 – 62; col 6 lines 53 – 60, col 18 lines 60 – 67; claim 1). Sharma therefore suggests that the number and type of solvents is critical, thus providing reason to narrow the prior art universe to embodiments that can contain combinations of the claimed liquids, especially in view of Zurcher.  That Sharma does not expressly recognize that the given solvents are spreading/structural/stabilizing is immaterial because the recited functions (spreading, structuring, stabilizing) are properties of the respective liquids that are used in Sharma in view of Zurcher’s method.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Zamoshchik US2016/0258048 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717




    
        
            
    

    
        1 National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 702, Ethanol. Retrieved January 15, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/Ethanol. National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 3776, Isopropyl alcohol. Retrieved November 5, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/Isopropyl-alcohol.  Surface tension of ethanol and isopropanol are reported to be 21.97 mN/m (section 3.2.21) and 20.93 mN/m (section 3.2.23) at 25°C, respectively.
        
        2 Evidenced by MeGlobal. Ethylene glycol product guide (2013), page 7, found at https://www.meglobal.biz/wp-content/uploads/2019/01/Monoethylene-Glycol-MEG-Technical-Product-Brochure-PDF.pdf
        3 Evidenced by Monument Chemical. Propylene Glycol Technical Product Information (2018), found at https://monumentchemical.com/uploads/files/TDS/PG%20-%20TDS.pdf
        4 National Center for Biotechnology Information (2021). PubChem Compound Summary for CID 702, Ethanol. Retrieved January 15, 2021 from https://pubchem.ncbi.nlm.nih.gov/compound/Ethanol.